FILED
                          NOT FOR PUBLICATION                               FEB 12 2010
                     UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                          FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




MARTINS EYIRE IMAKU; AMINA                        No. 05-75455
IMAKU; MARY ENEYOKHE IMAKU;
CHRISTOPHER EDERIAGBAH                            Agency Nos. A097-354-781
IMAKU; AZEMOBHO AUGUSTA                                      A097-354-782
IMAKU; ILOUBHE AFEMIKHE                                      A097-354-783
IMAKU; OMONEGHO AUGUSTA                                      A097-354-784
IMAKU,                                                       A078-112-947
                                                             A078-112-948
              Petitioners,                                   A078-112-949

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 10, 2010 **
                                 Pasadena, California

Before: THOMAS and SILVERMAN, Circuit Judges, and FOGEL, *** District
Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jeremy D. Fogel, United States District Judge for the
Northern District of California, sitting by designation.
       Martins Imaku, his wife, Amina, their minor children Azemobho, Iloubhe,

and Omonegho, and Martins’ adult children, Christopher and Mary, petition this

Court for review of the Board of Immigration Appeals’ dismissal of their case.1

The BIA affirmed an adverse credibility determination of the immigration judge

and affirmed the IJ’s denial of their applications for asylum, withholding of

removal, and relief under the Convention Against Torture. Martins Imaku argues

the IJ’s adverse credibility determination was not supported by substantial

evidence. We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny the

petition.

       We review the IJ’s decision as if it were the BIA’s when the BIA adopts and

affirms the IJ’s decision by citing to Matter of Burbano, 20 I & N Dec. 872 (BIA

1994), as it did here. Moreno-Morante v. Gonzales, 490 F.3d 1172, 1174 (9th Cir.

2007). An adverse credibility determination will stand unless “any reasonable

adjudicator would be compelled to conclude to the contrary.” Malkandi v. Holder,

576 F.3d 906, 908 (9th Cir. 2009) (internal citations omitted).



       1
        Amina, Christopher, and Mary were all found by the IJ and the BIA to be
ineligible for asylum based on their untimely applications. He also denied them
withholding of removal and CAT relief on the grounds that their claims were not
credible. These determinations are not challenged by petitioners in this petition for
review. Accordingly, only Martins’s application and the derivative applications of
his three minor children are at issue here.

                                          2
      The IJ found that Martins Imaku was not credible because, among other

things, one of the principal instances of alleged persecution to which he testified

was omitted entirely from his asylum application. The episode was an alleged

arrest, detention, and multiple beatings he suffered at the hands of the Nigerian

government. Imaku’s declaration in support of his asylum application was thirteen

pages, single-spaced, and was prepared with the assistance of counsel. The IJ

provided Imaku with an opportunity to explain the omission of the incident from

his declaration and Imaku testified that it did not come to mind at the time he wrote

the declaration. The IJ found this explanation implausible in light of Imaku’s

statements that this was the only time he was ever arrested and that during the

detention he was severely beaten with horsewhips and batons. This discrepancy

goes to the heart of his claims and adequately supports the IJ’s adverse credibility

finding. See Husyev v. Mukaskey, 528 F.3d 1172, 1183 (9th Cir. 2008). The

adverse credibility finding also supports the IJ’s denial of withholding of removal

and relief under the Convention Against Torture.

      PETITION DENIED.




                                          3